Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-19 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2022 and 06/22/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	The terms “relatively small” and “relatively large in claims 1, 5, 11, and 14 is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-2, 4-7, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0219689 A1 by Hung et al. (hereafter referred to as Hung).
Regarding claim 1, Hung teaches a method of mitigating interference in a radar (see at least abstract), the method comprising: 
generating a plurality of frequency modulated continuous wave (FMCW) chirps (see at least ¶ [0005], [0041]; “In some implementations, in generating the plurality of wave frames, modulation circuit 314 may dynamically vary one or more aspects of the plurality of wave frames from one wave frame to another wave frame of the plurality of wave frames.”) having relatively small bandwidth (see at least ¶ [0022], [0025] and 112 rejection above) and short duration (see at least ¶ [0024] and 112 rejection above); 
randomizing starting frequencies of said plurality of chirps (see at least ¶ [0043]); and 
wherein said randomized starting frequencies span a relatively large bandwidth (see at least Fig. 1 and 112 rejection above).
Regarding claim 2, Hung teaches the method according to claim 1.  In addition, Hung teaches the method further comprising receiving reflected signals and reassembling said plurality of chirps utilizing a known chirp hop sequence (see at least ¶ [0033]).
Regarding claim 4, Hung teaches the method according to claim 1.  In addition, Hung teaches wherein said randomization is operative to break coupling between Doppler induced phase evolution and range induced phase evolution from one chirp to a next chirp (see at least ¶ [0034]).
Regarding claim 5, Hung teaches a method of mitigating interference in a victim radar (see at least abstract), the method comprising:
generating a plurality of frequency modulated continuous wave (FMCW) chirps (see at least ¶ [0005], [0041]; “In some implementations, in generating the plurality of wave frames, modulation circuit 314 may dynamically vary one or more aspects of the plurality of wave frames from one wave frame to another wave frame of the plurality of wave frames.”) having relatively small bandwidth (see at least ¶ [0022], [0025] and 112 rejection above) and short duration (see at least ¶ [0024] and 112 rejection above); 
randomizing starting frequencies of said plurality of chirps (see at least ¶ [0043]); 
detecting one or more interfering radar chirp signals (see at least ¶ [0046]; ); 
constraining said randomization such that a number of victim radar chirps that collide with interfering radar chirps in a time-frequency domain is minimized (see at least ¶ [0046] and [0056]; ); and 
wherein said randomized starting frequencies span a relatively large bandwidth (see at least Fig. 1 and 112 rejection above).
Regarding claim 6, Hung teaches the method according to claim 5.  In addition, Hung teaches wherein said detecting comprises detecting and estimating one or more chirp parameters of said interfering radar (see at least ¶ [0046]).
Regarding claim 7, Hung teaches the method according to claim 5.  In addition, Hung teaches wherein said constraining comprises modifying the starting frequency of victim radar chirps to avoid collisions with interfering radar chirps (see at least ¶ [0046]).
Regarding claim 10, Hung teaches the method according to claim 5.  In addition, Hung teaches wherein constraining comprises modifying a sign of a slope of each victim radar chirp (see at least ¶ [0027]).
Regarding claim 14, Hung teaches a sensor for use in a victim automotive radar, comprising:
a first plurality of transmitting antennas; a second plurality of receiving antennas (see at least Fig. 3 (320, 330)); 
a transceiver coupled to said first plurality of transmitting antennas (see at least Fig. 3 (320, 330))  and said second plurality of receiving antennas (see at least Fig. 3 (320, 330)), said transceiver (see at least Fig. 3 (320, 330))  operative to generate and supply transmitting signals to said first plurality of transmitting antennas and receive signals of waves reflected back to said second plurality of receiving antennas (see at least Fig. 3 (320, 330));
said transceiver (see at least Fig. 3 (320, 330)) operative to: 
generate a plurality of frequency modulated continuous wave (FMCW) chirps (see at least ¶ [0005], [0041]; “In some implementations, in generating the plurality of wave frames, modulation circuit 314 may dynamically vary one or more aspects of the plurality of wave frames from one wave frame to another wave frame of the plurality of wave frames.”) having relatively small bandwidth (see at least ¶ [0022], [0025] and 112 rejection above) and short duration (see at least ¶ [0024] and 112 rejection above); 
randomize starting frequencies of said plurality of chirps (see at least ¶ [0043]); 
detect one or more interfering radar chirp signals (see at least ¶ [0046]; ); 
and 
wherein said randomized starting frequencies span a relatively large bandwidth (see at least Fig. 1 and 112 rejection above).
Regarding claim 15, Hung teaches the sensor according to claim 14.  In addition, Hung teaches further comprising said transceiver operative to constrain said randomization such that a number of victim radar chirps that collide with interfering radar chirps in a time-frequency domain is minimized (see at least ¶ [0046] and [0056]; ).
Regarding claim 16, Hung teaches the sensor according to claim 15.  In addition, Hung teaches wherein said constraining comprises modifying the starting frequency of victim radar chirps to avoid collisions with interfering radar chirps (see at least ¶ [0046]).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hung as applied to claim 1 above, further in view of US 6,121,915 by Cooper et al. (hereafter referred to as Cooper).
Regarding claim 3, Hung teaches the method according to claim 1.  
Hung does not appear to specifically disclose wherein said plurality of chirps are randomized over a coherent processing interval (CPI).
In the same field of endeavor, Cooper teaches wherein said plurality of chirps are randomized over a coherent processing interval (CPI) (see at least col. 1 lines 10-20 and col. 7 lines 44-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hung with Cooper in order to provide for improved random noise based radar systems for use in collision avoidance. 
Allowable Subject Matter
12.	Claims 8-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claims11-13 are allowed.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/           Primary Examiner, Art Unit 2465